DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4, 6, and 8-23 are pending and being examined.

Response to Amendment
The previous rejection of Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 6, and 11, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1, 4-6, and 8-22, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/139974 A2 in which US 2014/0037966 A1 to Renkel et al. is used as an English equivalent, (hereinafter Renkel), as evidenced by Hexion, “EPON 828,” pp. 1-8, (2005), (hereinafter Hexion datasheet), Covestro, “Desmodur VL R 10,” pp. 1-3, (2019), (herein after Covestro datasheet), and ACCI Specialty Materials, “Technicure 54,” pp. 1, (created 2015), (hereinafter ACCI datasheet) are withdrawn in light of the Applicant’s amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, and 8-23, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites “a solid blowing agent” can be in either the first or the second component. However, Applicant’s specification only shows a blowing agent in the “solid component” of the examples (para 25-27). The specification does not have support for the blowing agent in the first liquid component. Furthermore, although the blowing agent is in the solid component, the specification is unclear if the blowing agent itself is actually solid since Table 1 only states a “blowing agent” and not whether it is solid or liquid and further goes on to solid blowing agent” cited in claim 1 is also not supported by the Applicant’s specification and is considered new matter.

Claim 6 recites a “wherein the first component is substantially free of any curing agent”. However, the Applicant’s specification does not support wherein the first component is substantially free of curing agent. The Applicant’s specification only states that the curing agent is either in the first or the second component, but the term “substantially” does not appear anywhere in reference to the curing agent. The Applicant’s specification only states that the first or second component is substantially free of a curing agent accelerator, (para 4). Thus, the “substantially free of any curing agent” cited in claim 6 is not supported by the Applicant’s specification and is considered new matter.

Claims 4, and 8-23, are dependent claims which fail to rectify the issues above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4, 6, 8-23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “An adhesive…” and further recites “the first component and the second component are mixed immediately prior to application of the resulting adhesive to a first substrate…” Since the preamble cites a product (i.e. adhesive), but further recites process steps, it is unclear if the above is a process claim, a product-by-process claim, or just a product claim, wherein the product claim of the combined adhesive applied upon a substrate. It seems that the above is a product claim of an adhesive having two components, while the process steps are to the future intended use of applying the adhesive.
	The claim is confusing because it can be interpreted in multiple ways, such as being drawn to an adhesive having 2 separate components of a liquid component and a solid component, with the process steps as a future intended use, a final product of an applied adhesive upon a substrate after mixing the two components, and/or a process requiring the recited steps of heating, mixing, and applying the adhesive. For examination purposes, the claims are interpreted as an adhesive with the process steps as future intended uses.
For the above reasons, the claim is found to be indefinite.

Claims 4, 8-10, 12, 14-16, 18-23, are dependent claims which further state process steps and thus, fail to rectify the issues above.

Claims 6 and 17 are dependent claims which fails to rectify the issues above.

Claim 11 recites “wherein the adhesive is dry to the touch…” However, claim 1 recites two components which are “liquid” and “solid”. It is unclear how the adhesive can be dry if one component is liquid. 

Claim 13 recites "a viscosity of the adhesive allows robotic application of the adhesive it a substrate. However, it is unclear how a separate liquid and solid components can be applied. It seems the viscosity of the adhesive is meant to be “when the first component and second component are mixed together, the adhesive has a viscosity” to allow robotic application.

Response to Arguments
The closest prior art is WO 2012/139974 A2 in which US 2014/0037966 A1 to Renkel et al. is used as an English equivalent, (hereinafter Renkel), as cited in Office Action dated 06/30/2020 which is incorporated herein.
Renkel does not teach the solid blowing agent and does not teach wherein the adhesive expands. Renkel further teaches preferring no blowing agents.
However, despite being free of the prior art, the claims are not in condition for allowance in view of the 112 rejections recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HA S NGUYEN/             Examiner, Art Unit 1766                     


/RACHEL KAHN/             Primary Examiner, Art Unit 1766